Title: 22 [i.e. 23] Sunday.
From: Adams, John
To: 


       Heard Mr. Maccarty. He is particularly fond of the following Expressions. Carnal, ungodly Persons. Sensuality and voluptuousness. Walking with God. Unregeneracy. Rebellion against God. Believers. All Things come alike to all. There is one Event to the Righteous and to the Wicked. Shut out of the Presence of God. Solid, substantial and permanent Joys. Joys springing up in the Soul. The Shines of God s Countenance.
       When we consider the vast and incomprehensible extent of the material Universe, those myriads of fixed Stars that emerge out of the remote Regions of Space to our View by Glasses, and the finer our Glasses the more of these Systems we discover. When we consider that Space is absolutely infinite and boundless, that the Power of the Deity is strictly omnipotent, and his Goodness without Limitation, who can come to a Stop in his Thoughts, and say hither does the Universe extend and no farther?
       “Nothing can proceed from Nothing.” But Something can proceed from Something, and Thus the Deity produced this vast and beautiful Frame of the Universe out of Nothing, i.e. He had no preexistent matter to work upon or to change from a Chaos into a World. But He produced a World into Being by his almighty Fiat, perhaps in a manner analogous to the Production of Resolutions in our minds.
       This week I have read one Volume of Duncan Forbes Works and 1/2 Bentleys Sermons at the Boilean Lectures. Spent the Evening at the Collonels.
      